Case 8:18-cv-02270-MSS-AAS Document 14 Filed 12/20/18 Page 1 of 1 PageID 40



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

MARK COLBATH,

       Plaintiff,

v.                                                      Case No: 8:18-cv-2270-T-35AAS

CHW GROUP, INC.,

       Defendant.


                       ORDER OF DISMISSAL WITH PREJUDICE

       Upon review of the Plaintiff’s Notice of Voluntary Dismissal, (Dkt. 13), and pursuant

to Fed. R. Civ. P. 41(a)(1), it is hereby

       ORDERED that this case is DISMISSED WITH PREJUDICE. This case shall

remain CLOSED.

       DONE and ORDERED in Tampa, Florida this 20th day of December, 2018.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
